UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT


                              __________________

                                  No. 92-5641
                              __________________



      UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                      versus

      ALFONSO LOPEZ, JR.,

                                               Defendant-Appellant.

            ______________________________________________

       Appeal from the United States District Court for the
                     Western District of Texas
          ______________________________________________

                         (   September 15, 1993             )


Before REAVLEY, KING and GARWOOD, Circuit Judges.

GARWOOD, Circuit Judge:

      The   United      States   Constitution      establishes          a    national

government of limited and enumerated powers.                As James Madison put

it in The Federalist Papers, "The powers delegated by the proposed

Constitution to the federal government are few and defined.                     Those

which are to remain in the State governments are numerous and

indefinite." The Federalist No. 45, at 292 (C. Rossiter ed. 1961).

Madison's understanding was confirmed by the Tenth Amendment.                      It

is   easy   to   lose    sight   of   all   this   in   a       day   when   Congress

appropriates trillion-dollar budgets and regulates myriad aspects
of economic and social life.            Nevertheless, there are occasions on

which    we   are   reminded     of    this     fundamental   postulate    of    our

constitutional order.       This case presents such an occasion.

                               Proceedings Below

      On March 10, 1992, defendant-appellant Alfonso Lopez, Jr.,

then a twelfth-grade student attending Edison High School in San

Antonio, Texas, arrived at school carrying a concealed .38 caliber

handgun.      Based upon an anonymous tip, school officials confronted

Lopez, who admitted that he was carrying the weapon.                  Although the

gun was unloaded, Lopez had five bullets on his person.                        After

being advised of his rights, Lopez stated that "Gilbert" had given

him the gun so that he (Lopez) could deliver it after school to

"Jason," who planned to use it in a "gang war."                       Lopez was to

receive $40 for his services.

      Lopez was charged in a one-count indictment with violating 18

U.S.C. § 922(q), which makes it illegal to possess a firearm in a

school zone.1       After pleading not guilty, Lopez moved to dismiss

the     indictment     on   the        ground     that   section      922(q)     "is

unconstitutional,      as   it    is    beyond     the   power   of   Congress    to

legislate control over our public schools."                His brief in support

of the motion further alleged that section 922(q) "does not appear

to have been enacted in furtherance of any of those enumerated



1
     Initially, state charges were filed against Lopez but those
charges were dropped due to the federal prosecution. What Lopez
did has been a felony under Texas law since at least 1974. See
Tex. Penal Code § 46.04(a) (whoever "with a firearm . . . goes .
. . on the premises of a school or an educational institution,
whether public or private . . ."); § 46.04(c) (third degree
felony).

                                          2
powers" of the federal government.       The district court denied the

motion,   concluding   that    section   922(q)    "is    a   constitutional

exercise of Congress' well-defined power to regulate activities in

an[d] affecting commerce, and the 'business' of elementary, middle

and high schools . . . affects interstate commerce."                   Lopez

thereafter waived his right to a jury trial and was tried to the

bench upon stipulated evidence.      The court found Lopez guilty and

sentenced him to six months' imprisonment to be followed by two

years' supervised release.      Lopez now appeals his conviction and

sentence.    Lopez's    sole   objection   to     his    conviction   is   his

constitutional challenge to section 922(q); he does not otherwise

contest his guilt.     We now reverse.

                                Overview

     So far as we are aware, the constitutionality of section

922(q), also known as "the Gun-Free School Zones Act of 1990," is

a question of first impression in the federal courts.2                Section

922(q)(1)(A) provides: "It shall be unlawful for any individual

knowingly to possess a firearm at a place that the individual

knows, or has reasonable cause to believe, is a school zone."3

Section 922(q)(1)(B) then carves out several limited exceptions,


2
     Section 922(q) became law November 29, 1990, as section 1702
of the Crime Control Act of 1990, P.L. 101-647, 101st Cong. 2d
Sess., 104 Stat. 4789, 4844-45. Its effective date was sixty
days later. P.L. 101-647, § 1702(b)(4).
3
     The Act defines a school zone as follows: "(A) in, or on the
grounds of, a public, parochial or private school; or (B) within
a distance of 1,000 feet from the grounds of a public, parochial
or private school." 18 U.S.C. § 921(a)(25). "School" is defined
as "a school which provides elementary or secondary education
under State law." Section 921(a)(26). Lopez stipulated that
Edison High School was and is a school zone.

                                    3
none of which are applicable here.4   Section 922(q)(2) makes it


4
     Section 922(q)(1)(B) provides:

          "(B) Subparagraph (A) shall not apply to the
     possession of a firearmSQ

               (i) on private property not part of
          school grounds;

               (ii) if the individual possessing the
          firearm is licensed to do so by the State in
          which the school zone is located or a
          political subdivision of the State, and the
          law of the State or political subdivision
          requires that, before an individual obtain
          such a license, the law enforcement
          authorities of the State or political
          subdivision verify that the individual is
          qualified under law to receive the license;

               (iii) which isSQ

               (I) not loaded; and
               (II) in a locked container, or a locked
          firearms rack which is on a motor vehicle;

                (iv) by an individual for use in a
          program approved by a school in the school
          zone;

               (v) by an individual in accordance with
          a contract entered into between a school in
          the school zone and the individual or an
          employer of the individual;

               (vi) by a law enforcement officer acting
          in his or her official capacity; or

               (vii) that is unloaded and is possessed
          by an individual while traversing school
          premises for the purpose of gaining access to
          public or private lands open to hunting, if
          the entry on school premises is authorized by
          school authorities."

     Thus, section 922(q)(1), together with section 922(a)(25) &
(26) (note 3, supra), makes it a federal offense to carry an
unloaded firearm in an unlocked suitcase on a public sidewalk in
front of one's residence, so long as that part of the sidewalk is
within one thousand feetSQtwo or three city blocksSQof the
boundary of the grounds of any public or private school anywhere

                                  4
illegal, again with some exceptions, to intentionally or recklessly

discharge a firearm in a known school zone.             Section 922(q)(3)

disclaims any intent on the part of Congress to preempt state law.

Violations are punishable by up to 5 years' imprisonment and a

$5,000 fine.     18 U.S.C. § 924(a)(4).

     "As every schoolchild learns, our Constitution establishes a

system of dual sovereignty between the States and the Federal

Government."      Gregory v. Ashcroft, 111 S. Ct. 2395, 2399 (1991).

Justice O'Connor's observation is particularly apt in the context

of this case, which pits the states' traditional authority over

education   and        schooling   against    the   federal   government's

acknowledged power to regulate firearms in or affecting interstate

commerce.       Lopez argues that section 922(q) exceeds Congress'

delegated powers and violates the Tenth Amendment.5 The government

counters that section 922(q) is a permissible exercise of Congress'

power   under    the    Commerce   Clause.6    In   actuality,   the   Tenth

Amendment and Commerce Clause issues in this case are but two sides

of the same coin.       As Justice O'Connor has explained:

     "In a case like this one, involving the division of


in the United States, regardless of whether it is during the
school year or the school is in session. In Texas, at least, a
tiny church kindergarten would be included. See United States v.
Echevaria, 995 F.2d 562, 563 & n.5 (5th Cir. 1993); Tex. Ed. Code
Ann. § 21.797 (Vernon Supp. 1993).
5
     "The powers not delegated to the United States by the
Constitution, nor prohibited by it to the States, are reserved to
the States respectively, or to the people." U.S. Const., Amend.
X.
6
     "The Congress shall have Power . . . To regulate Commerce
with foreign Nations, and among the several States, and with the
Indian Tribes." U.S. Const., Art. I, § 8, cl. 3.

                                      5
      authority between federal and state governments, the two
      inquiries are mirror images of each other. If a power is
      delegated to Congress in the Constitution, the Tenth
      Amendment expressly disclaims any reservation of that
      power to the States; if a power is an attribute of state
      sovereignty reserved by the Tenth Amendment, it is
      necessarily a power the Constitution has not conferred on
      Congress." New York v. United States, 112 S. Ct. 2408,
      2417 (1992).

Thus, even if Lopez is correct that section 922(q) intrudes upon a

domain traditionally left to the states, it is constitutional as

long as it falls within the commerce power.                            See Gregory v.

Ashcroft, 111 S. Ct. at 2400 ("As long as it is acting within the

powers granted it under the Constitution, Congress may impose its

will on the States.").          This is not to say, however, that the Tenth

Amendment     is     irrelevant    to    a    Commerce        Clause   analysis.    Our

understanding of the breadth of Congress' commerce power is related

to   the    degree    to   which   its       enactments        raise   Tenth   Amendment

concerns, that is concerns for the meaningful jurisdiction reserved

to the states.          At a more textual level, the Tenth Amendment,

though it does not purport to define the limits of the commerce

power, obviously proceeds on the assumption that the reach of that

power is not unlimited, else there would be nothing on which the

Tenth Amendment could operate.

      A good place to begin our analysis is the case of United

States v. Bass, 92 S. Ct. 515 (1971).                     At issue in Bass was the

felon in possession provision of the Omnibus Crime Control Act of

1968,      which   made    it   unlawful          for   any    felon   to   "receive[],

possess[], or transport[] in commerce or affecting commerce" any

firearm.     18 U.S.C. former § 1202(a)(1).                   Because the "in commerce

or affecting commerce" language might be read to apply only to the

                                              6
crime of transporting a firearm, the question for the Court was

whether, in pure possession cases, the government had to prove a

connection to commerce or whether section 1202 reached the mere

possession of firearms.       The best evidence for the government's

position that the statute reached mere possession without any

commerce nexus was the floor statements of Senator Long, who

introduced section 1202, and the formal findings contained in Title

VII of this 1968 act.7        While conceding that this legislative

history lent "some significant support" for the government's view,

id. at 521, the Court was not convinced.       Were section 1202 read to

punish mere possession without a commerce nexus, the Court argued,

it would intrude upon an area of traditional state authority and

would push Congress' commerce power to its limit, if not beyond.

Because Congress had not clearly expressed its intent to do so, the

Court therefore adopted the narrower construction of the statute:

     "[U]nless Congress conveys its purpose clearly, it will
     not be deemed to have significantly changed the federal-
     state balance. Congress has traditionally been reluctant
     to define as a federal crime conduct readily denounced as
     criminal by the States. . . . [Thus] we will not be quick
     to assume that Congress has meant to effect a significant
     change in the sensitive relation between federal and
     state criminal jurisdiction."     Id. at 523 (footnotes
     omitted).

Significantly,   the   Bass   Court   noted   that   "[i]n   light   of   our

disposition of the case, we do not reach the question whether, upon

appropriate findings, Congress can constitutionally punish the



7
     "Congress hereby finds and declares that the receipt,
possession, or transportation of a firearm by felons . . .
constitutesSQSQ (1) a burden on commerce or threat affecting the
free flow of commerce." 18 U.S.C. § 1201. See Bass, 92 S. Ct. at
521 n.14.

                                      7
'mere possession' of firearms."           Id. at 518 n.4.   In a subsequent

case, the Court held that to satisfy former section 1202's commerce

nexus, it need only be shown that the possessed firearm had

traveled at some time in interstate commerce.           See Scarborough v.

United States, 97 S. Ct. 1963, 1965 (1977).8          However, Scarborough

did not purport to answer the question left open in Bass' footnote

4.

     The government argues that section 922(q) is no different from

a number of other federal firearms crimes.          We are not persuaded.

With the   exception   of   a   few   relatively    recent,   special    case

provisions, federal laws proscribing firearm possession require the

government to prove a connection to commerce, or other federalizing

feature, in individual cases. For example, 18 U.S.C. § 922(g), the

successor to former section 1202, makes it unlawful for felons and

some other classes of persons to "possess [a firearm] in or

affecting commerce." Because a commerce nexus is an element of the

crime defined by section 922(g), each application of that statute

is within the commerce power.         See United States v. Wallace, 889
F.2d 580, 583 (5th Cir. 1989), cert. denied, 110 S. Ct. 3243 (1990)

(holding that section 922(g) "reaches only those firearms that

[have] traveled in interstate or foreign commerce and is thus

constitutional").      Section        922(q),    lacking    such   a    nexus

requirement, is not on an equal footing with statutes like section

922(g). The government points to several firearm proscriptions not



8
     See also Barrett v. United States, 96 S. Ct. 498 (1976) (same
under 18 U.S.C. § 922(h) as to felon's receipt of firearm
previously transported in interstate commerce).

                                      8
requiring the specific firearm to have traveled in commerce, such

as:      18 U.S.C. § 922(a)(6) (false statement in acquisition of

firearm from licensed dealer, manufacturer, or importer); id. §

922(b)(1) & (2) (sale or delivery by licensed dealer, manufacturer,

or importer to a minor or in violation of state law); id. §

922(b)(4) (sale or delivery by licensed dealer, manufacturer, or

importer of certain specified weapons, such as machine guns or

short-barrelled rifles); id. § 922(m) (recordkeeping violations by

licensed dealer, manufacturer, or importer).       However, not only do

all these proscriptions pertain to essentially commercial actions

involving    the   firearms   business,   as   opposed   to   mere   simple

possession by any individual, cf. United States v. Nelson, 458 F.2d
556, 559 (5th Cir. 1972) ("acquisition of firearms is more closely

related to interstate commerce than mere possession"), but each is

also expressly tied to the dealer, manufacturer, or importer in

question being federally licensed.        18 U.S.C. § 921(a)(9), (10), &

(11).9

           Historical Outline, Federal Firearms Legislation


9
     It does not seem surprising that those who choose to hold a
federal license, or to deal with federal licensees, may be
required in reference to the activities licensed to conform to
federal requirements. See, e.g., Westfall v. United States, 47
S. Ct. 629 (1957) (defrauding a state bank that is voluntarily a
member of the Federal Reserve System may be made a federal
offense because of that membership); United States v. Dunham, 995
F.2d 45 (5th Cir. 1993) (robbery of federally insured state
bank); United States v. Hand, 497 F.2d 929, 934-5 (5th Cir.
1974), adhered to en banc, 516 F.2d 472, 477 (5th Cir. 1975),
cert. denied, 96 S. Ct. 1427 (1976) (status as federally chartered
institution supports federal jurisdiction); United States v.
Fitzpatrick, 581 F.2d 1221, 1223 (5th Cir. 1978) (federal
chartering or federal insurance may each support federal
jurisdiction). See also United States v. Mize, 756 F.2d 353 (5th
Cir. 1985).

                                    9
     We   now   digress   to   outline   at   some   length   the   major

developments in the history of presently relevant federal firearms

control legislation.

     General federal domestic legislation in this area may be

traced to two enactments, first, the National Firearms Act of 1934,

48 Stat. 1236-1240, originally codified as 26 U.S.C. § 1132, now

codified, as amended, as chapter 53 of the Internal Revenue Code of

1986, 26 U.S.C. §§ 5801-5872, and, second, the Federal Firearms Act

of 1938, 52 Stat. 1250, originally codified as former 15 U.S.C. §

901-910, now repealed, the provisions of which, as amended and

supplemented, have been carried forward to chapter 44 of Title 18,

18 U.S.C. §§ 921 et seq.10

The National Firearms Act of 1934

     The National Firearms Act, applicable only to a narrow class

of firearms such as machine guns, "sawed-off" shotguns and rifles,


10
     We lay to one side, as irrelevant to our inquiry, diverse
federal legislation enhancing the penalty for use or possession
of a firearm in the commission of some other federal offense.
The jurisdictional basis of such legislation is obviously that
applicable to the underlying federal offense, and the legislation
is properly seen as a regulation of the latter. The same
reasoning applies even where, as in the case of 18 U.S.C. §
924(c), the firearms provision is treated as a separate offense
(rather than a mere sentence enhancement), as its jurisdictional
basis is still that of the other federal offense. See, e.g.,
United States v. Owens, 996 F.2d 59, 61 (5th Cir. 1993); United
States v. Young, 936 F.2d 1050, 1054-55 (10th Cir. 1991); United
States v. Dumas, 934 F.2d 1387, 1390 (6th Cir. 1990), cert.
denied, 112 S. Ct. 641 (1991); United States v. McDougherty, 920
F.2d 569, 572 (9th Cir. 1990), cert. denied, 111 S. Ct. 1119
(1991); United States v. Thornton, 901 F.2d 738, 741 (9th Cir.
1990). Section 922(q), with which we are here concerned, is not
tied or related to any other federal offense. Also put to one
side is legislation dealing solely with specific matters such as
national defense, foreign relations, foreign commerce, federal
facilities, and use of the mails, none of which are related to
section 922(q).

                                   10
silencers, and the like, 26 U.S.C. § 5845(a),11 is grounded on

Congress' taxing power under Article I, Section 8, Clause 1.

Sonzinsky v. United States, 57 S. Ct. 554 (1937); United States v.

Miller, 59 S. Ct. 816 (1939).        Its prohibitions are keyed to the

imposition of an excise tax on the business of dealing in such

weapons    and   on   transfers    of    them,   together   with   related

requirements for registration of the dealer, the transfers, and the

weapons.   See Sonzinsky; Miller; Haynes v. United States, 88 S. Ct.
772 (1968); United States v. Freed, 91 S. Ct. 1112, 1115-1117

(1971).    However, section 922(q), which concerns us here, has no

roots or antecedent in the National Firearms Act, is in no way

related or tied to taxation or any character of registration or

reporting, and is applicable to all firearms.            Accordingly, the

National   Firearms   Act,   and   its   history   and   development,   are

essentially irrelevant to our present inquiry, and we turn our

attention to the Federal Firearms Act and its successors.12


11
     See also former 26 U.S.C. § 1132(a); United States v.
Miller, 59 S. Ct. 816, 816 n.1 (1939); Haynes v. United States, 88
S. Ct. 722, 725 (1968); United States v. Anderson, 885 F.2d 1248,
1250 (5th Cir. 1989).
12
     One might speculate that the 1968 repeal of the Federal
Firearms Act and the concomitant incorporation of its
proscriptions, as then broadened, into the newly enacted chapter
44 of Title 18, as discussed in detail in the text infra, were
prompted by the Supreme Court's 1968 decision in Haynes, which
partially invalidated the National Firearms Act on Fifth
Amendment, self-incrimination grounds. However, the
congressional committee reports on the 1968 legislation do not
reflect such a connection, except in respect to Title II of the
Gun Control Act of 1968, which amended the National Firearms Act
itself to meet the concerns of Haynes. P.L. 90-618, § 201, 90th
Cong., 2d Sess. (1968); H.R. Conf. Rep. No. 1956, 90 Cong., 2d
Sess., reprinted in 1968 U.S.C.C.A.N. 4426, 4434-35. In 1971 in
Freed the Supreme Court sustained the thus amended National
Firearms Act, holding that the Haynes problems had been cured.

                                    11
The Federal Firearms Act of 1938

     The Federal Firearms Act of 1938 applied to all firearms,

former 15 U.S.C. § 901(3), and prohibited "any manufacturer or

dealer" not licensed thereunder from transporting, shipping, or

receiving any firearm or ammunition "in interstate or foreign

commerce," id. § 902(a), and also prohibited "any person" from

receiving any firearm or ammunition "transported or shipped in

interstate or foreign commerce in violation of" section 902(a).

Id. § 902(b).        Licensed dealers and manufacturers could ship

firearms    interstate      only     to     other    licensed   dealers   and

manufacturers and to those who had or were not required to have a

license under state law to purchase the firearm, id. § 902(c).

Licensed dealers and manufacturers were required to keep records of

firearms transactions.      Id. § 903(d).       It was made an offense for

"any person"    to   ship   or     transport   "in   interstate   or   foreign

commerce" any stolen firearm or ammunition, id. § 902(g), and for

"any person to transport, ship, or knowingly receive in interstate

or foreign commerce" any firearm with an altered or removed serial

number.    Id. § 902(i).    It was also made unlawful for "any person"

to ship or transport "in interstate or foreign commerce" any

firearm or ammunition to any felon, person under felony indictment,

or fugitive from justice,13 id. § 902(d); and, felons, those under

felony indictment, and fugitives, could not "ship" or "transport"

any firearm or ammunition "in interstate or foreign commerce." Id.



13
     Fugitive from justice was defined to mean one who had fled
any state to avoid felony prosecution or testifying in a criminal
proceeding. Id. § 901(b).

                                       12
§ 902(e).   Further, felons and fugitives could not "receive any

firearm or ammunition that had been shipped or transported in

interstate or foreign commerce."    Id. § 902(f). The latter section

included a provision that "possession of a firearm or ammunition by

any such person shall be presumptive evidence that such firearm or

ammunition was shipped or transported or received, as the case may

be, by such person in violation of this chapter."    Id.14   In Tot v.

United States, 63 S. Ct. 1241 (1943), this presumption was held

invalid on due process grounds as applied to whether the weapon

"was received by" the defendant "in interstate or foreign commerce"

or after the effective date of the act.    Id. at 1244, 1245.

Omnibus Crime Control and Safe Streets Act of 1968

     The Federal Firearms Act remained otherwise in force without

significant change until the enactment in June 1968 of the Omnibus

Crime Control and Safe Streets Act of 1968, P.L. 90-351, 90th Cong.

2d Sess. (1968) 82 Stat. 197.   Title IV (§§ 901-907) of P.L. 90-351

repealed the Federal Firearms Act (id. § 907) and enacted a new

chapter 44 ("Firearms") of Title 18 (18 U.S.C. § 921-928), which

incorporated, with some amendments, almost all the provisions of

the Federal Firearms Act,15 and added further firearms offenses.

     Unlike the Federal Firearms Act, this legislation required a

federal license "for any person . . . to engage in the business of

importing, manufacturing, or dealing in firearms, or ammunition"


14
     An analogous presumption applied to possession of a firearm
with an altered or removed serial number. Id. § 902(i).
15
     The presumption considered in Tot was dropped, as was the
analogous presumption concerning altered serial numbers (see note
14, supra).

                                   13
even though the business did not operate in interstate commerce.

P.L. 90-351, § 902; 18 U.S.C. § 922(a)(1).         See also id. § 923(a).

The relevant committee report states that new section 922(a)(1)

"makes it clear that a license is required for an intrastate

business as well as an interstate business.            The present Federal

Firearms Act (15 U.S.C. § 902(a)) merely prohibits the interstate

or foreign shipment or receipt of firearms by a manufacturer or

dealer unless he has a license."          Sen. Rep. No. 1097, 90th Cong.,

2d Sess., reprinted in 1968 U.S.C.C.A.N. 2112 at 2202.16

     Public   Law   90-351   §   901(a)    contains,   among   others,   the

following express Congressional findings, viz:

          "(1) that there is a widespread traffic in firearms
     moving in or otherwise affecting interstate or foreign
     commerce, and that the existing Federal controls over
     such traffic do not adequately enable the States to
     control this traffic within their own borders through the
     exercise of their police power; . . .

          (3) that only through adequate Federal control over
     interstate and foreign commerce in these weapons, and
     over all persons engaging in the businesses of importing,
     manufacturing, or dealing in them, can this grave problem
     be properly dealt with, and effective State and local
     regulation of this traffic be made possible; . . . ."
     (emphasis added).17


16
     See also id. at 2206 (discussing new section 923(a) "The
licensing requirements of the present Federal Firearms Act, 15
U.S.C. § 903(a), are based upon dealers and manufacturers
(includes importers) shipping or receiving firearms in interstate
or foreign commerce. Here, the requirement is on engaging in
business and would also include one engaging in such a business
in intrastate commerce").
17
     Other findings in section 901 of P.L. 90-351 include the
following from section 901(a):

          "(2) that the ease with which any person can
     acquire firearms other than a rifle or shotgun
     (including criminals, juveniles without the knowledge
     or consent of their parents or guardians, narcotics

                                    14
addicts, mental defectives, armed groups who would
supplant the functions of duly constituted public
authorities, and others whose possession of such
weapons is similarly contrary to the public interest)
is a signficant factor in the prevalence of lawlessness
and violent crime in the United States;

. . .

     (4) that the acquistiion on a mail-order basis of
firearms other than a rifle or shotgun by nonlicensed
individuals, from a place other than their State of
residence, has materially tended to thwart the
effectiveness of State laws and regulations, and local
ordinances;
     (5) that the sale or other disposition of
concealable weapons by importers, manufacturers, and
dealers holding Federal licenses, to nonresidents of
the State in which the licensees' places of business
are located, has tended to make ineffective the laws,
regulations, and ordinances in the several States and
local jurisdictions regarding such firearms;
     (6) that there is a causal relationship between
the easy availability of firearms other than a rifle or
shotgun and juvenile and youthful criminal behavior,
and that such firearms have been widely sold by
federally licensed importers and dealers to emotionally
immature, or thrill-bent juveniles and minors prone to
criminal behavior;

. . .

     (8) that the lack of adequate federal control over
interstate and foreign commerce in highly destructive
weapons (such as bazookas, mortars, antitank guns, and
so forth, and destructive devices such as explosive or
incendiary grenades, bombs, missiles, and so forth) has
allowed such weapons and devices to fall into the hands
of lawless persons, including armed groups who would
supplant lawful authority, thus creating a problem of
national concern; . . . ."

Findings in section 901(b) are as follows:

     "(b) The Congress further hereby declares that the
purpose of this title is to cope with the conditions
referred to in the foregoing subsection, and that it is
not the purpose of this title to place any undue or
unnecessary Federal restrictions or burdens on law-
abiding citizens with respect to the acquisition,
possession, or use of firearms appropriate to the

                          15
       These Congressional findings may properly be understood as

saying    that     federal     regulation       of    all   firearms    dealers   and

manufacturers, not just those conducting an interstate business,

was necessary in order to control firearms traffic "moving in or

otherwise affecting interstate or foreign commerce."                     In Nelson,
458 F.2d at 559, we quoted the above set-out section 901(a)(3), and

observed       that   "[i]f    Congress    is    to    effectively      prevent   the

interstate use of guns for illegal purposes it must control their

sources:       manufacturers, dealers, and importers."18            This reasoning

from     the    quoted   Congressional         findings      in   support   of    the

requirement       that   all    firearms       manufacturers      and   dealers    be

federally licensed is analogous to the reasoning we employed in

United States v. Lopez, 459 F.2d 949 (5th Cir.), cert. denied sub

nom. Llerena v. United States, 93 S. Ct. 130 (1972), in sustaining

federal regulation of intrastate as well as interstate narcotics

traffic.        See id. at 951-53 (relying on express Congressional


       purpose of hunting, trap shooting, target shooting,
       personal protection, or any other lawful activity, and
       that this title is not intended to discourage or
       eliminate the private ownership or use of firearms by
       law-abiding citizens for lawful purposes, or provide
       for the imposition by Federal regulations of any
       procedures or requirements other than those reasonably
       necessary to implement and effectuate the provisions of
       this title."
18
     Nelson upheld a conviction under 18 U.S.C. § 922(a)(6)
proscribing false statements to a licensed dealer in acquiring a
firearm from the dealer if "material to the lawfulness of the
sale" under chapter 44; the false statement was that the
defendant had not been convicted of a felony, which was "material
to the lawfulness of the sale" in that 18 U.S.C. § 922(d)(1) made
it unlawful for a licensed dealer to sell a firearm to a felon,
regardless of whether the particular sale had a nexus to
interstate commerce. Id. at 557-58.

                                          16
findings "that intrastate incidents of the traffic in controlled

substances . . . had a substantial and direct effect on interstate

commerce" and "swelled the interstate traffic in such substances,"

that    "it   was   impossible      to    distinguish   between    substances

manufactured and distributed intrastate from those manufactured and

distributed interstate," and thus "that control of the intrastate

incidents of traffic in controlled substances was essential to

control of interstate incidents of that traffic").

       However, it is significant that, apart from the license

requirement for all firearms dealers and manufacturers, all the

numerous proscriptions of chapter 44 of Title 18, as thus enacted,

were expressly      tied   either    to   interstate    commerce   or   to   the

regulation of the conduct of, or dealings with, federally licensed

dealers, manufacturers, or importers, or to both.             This was true

not only for the proscriptions that were carried over from the

Federal Firearms Act,19 but also for the added proscriptions.20


19
     The Federal Firearms Act provisions against felons (or
indictees or fugitives) shipping or transporting firearms in
interstate commerce, 15 U.S.C. § 902(e), against felons (or
fugitives) receiving any firearm "which has been shipped in
interstate commerce," id. § 902(f), and against any person
shipping or transporting stolen firearms in interstate commerce
or shipping, transporting, or receiving in interstate commerce
firearms with altered or obliterated serial numbers, id. §§
902(g) & (i), were carried forward without alteration of the
interstate nexus, though with slight other alterations, into
respectively 18 U.S.C. § 922(e), 922(f) (persons under felony
indictment added; presumption removed); 922(g) and 922(i)
(presumption removed). The character of ammunition covered was
restricted to that used in destructive devices, such as rockets,
bombs, or the like. 18 U.S.C. § 921(a)(4), (16). The provision
of the Federal Firearms Act against licensed dealers or
manufacturers shipping or transporting in interstate commerce to
other than licensed dealers or manufacturers where the recipient
was required to but did not have a local license, 15 U.S.C. §
902(c), was retained but altered in 18 U.S.C. § 922(a)(2) so that

                                         17
       In Title VII of P.L. 90-351 Congress also enacted what came to

be codified as 18 U.S.C. App. §§ 1201 through 1203 (now repealed).

Title VII was added on the Senate floor, "hastily passed, with

little discussion, no hearings, and no report," and "never received

committee consideration in" either chamber.        Bass, 92 S. Ct. at 520

&    n.11.    Section   1202(a)   criminalized    any   felon   (or   person

discharged other than honorably from the Armed Forces, or adjudged

a    mental   incompetent,   or   who    had   renounced   United     States


it did not apply to rifles or shotguns but did prohibit almost
all interstate shipments by licensed dealers or manufacturers to
those who were not licensed dealers or manufacturers.
20
     Added Title 18 provisions with an express interstate
commerce nexus include: section 922(a)(3) proscribing
transportation or receipt by any non-licensee into or within his
state of residence of any firearm "obtained by him outside that
State" (except for a shotgun or rifle that he could lawfully
possess in his state of residence); section 922(a)(4) forbidding
any unlicensed person to "transport in interstate or foreign
commerce" any "destructive device" (such as a bomb, missile, or
rocket, section 921(a)(4)), machine gun, or "sawed off" shotgun
or rifle; section 922(a)(5) forbidding transfer or delivery by a
person resident in one state to a person (other than a licensed
dealer or manufacturer) resident in a different state of any
firearm (other than a rifle or shotgun proper under the laws of
the latter state); section 924(b) denouncing whoever "ships,
transports, or receives a firearm in interstate or foreign
commerce" with intent to commit therewith a felony or knowing or
with cause to believe a felony is to be committed therewith.
     Added Title 18 provisions with an express nexus to federally
licensed dealers or manufacturers include: section 922(b)
proscribing firearms transfers by licensed dealers or
manufacturers to minors (except for shotguns or rifles) (1), or
where local law in the state of transfer forbids possession by
the transferee (2), or where the transferee resides in another
state (except for shotguns or rifles) (3), or of "destructive
devices" (bombs, missiles, etc.) or machine guns or "sawed-off"
shotguns or rifles (4), in all cases except for transfers to
other licensed dealers or manufacturers; section 922(a)(6)
forbidding false statements to licensed dealers in acquisition of
firearms that are material to the lawfulness under chapter 44 of
the acquisition; and section 922(c) forbidding transfer by a
licensed dealer or manufacturer to a felon, fugitive from
justice, or one under felony indictment.

                                    18
citizenship, or was an alien unlawfully in the country) "who

receives,   possesses,   or   transports   in   commerce   or   affecting

commerce . . . any firearm."    Section 1201 contained Congressional

findings "that the receipt, possession, or transportation of a

firearm by felons" (and by the other categories of persons covered

by section 1202(a)) "constitutes (1) a burden on commerce or threat

affecting the free flow of commerce," and "a threat to the safety

of the President . . . and Vice-President" and to the continued

effective operation of the federal and all state governments, and

"an impediment or a threat" to the exercise of First Amendment

rights.   In the Firearms Owners' Protection Act of 1986, P.L. 99-

308, 99th Cong., 2d Sess., 104 Stat. 449, other aspects of which we

consider in more detail below, all of Title VII (including section

1201 and all its findings) was repealed, P.L. 99-308, § 104(b), and

most of the substantive provisions of Title VII (e.g., §§ 1202 &

1203) were essentially incorporated into section 922. P.L. 99-308,

§ 102.

Gun Control Act of 1968

     In October 1968, Congress enacted the Gun Control Act of 1968,

P.L. 90-618, 90th Cong. 2d Sess., 82 Stat. 1213.       Title I of this

legislation reenacted all of chapter 44 of Title 18 (§§ 921-928),

but with what are for present purposes essentially only minor

changes from the version thereof enacted earlier that year by Title

IV of the Omnibus Crime Control and Safe Streets Act of 1968.21


21
     Title II of P.L. 90-618 amended the National Firearms Act at
least in part to eliminate the Fifth Amendment self-incrimination
problems that the Supreme Court had found in Haynes. See note
12, supra.

                                  19
Among these changes were, for example, removal or narrowing of most

of the exemptions that Title IV had made for rifles and shotguns

(see note 20, supra, and note 23, infra), additional coverage of

transactions in ammunition in certain instances where Title IV

dealt only in firearms, and adding unlawful users of federally

regulated narcotics and adjudicated mental defectives to felons,

fugitives, and indictees as persons concerning whom certain firearm

transactions were prohibited.22         Title I also added certain new

prohibitions    on   licensees,      including   a    new    section   922(c)

prohibiting licensees from selling firearms to those who are not

licensees unless the purchaser either appeared in person on the

licensee's premises or furnished a sworn statement as to his

eligibility    and   seven   days'   notice   was    given   the   chief   law

enforcement officer of the transferee's residence prior to delivery

or shipment.   Other provisions relaxed some of the restrictions of

section 922(a)(3) & (5) as enacted by Title IV of P.L. 90-351.23


22
     As enacted by Title IV of P.L. 90-351, section 922(c)
prohibited a licensee from selling or disposing of a firearm to a
felon, fugitive, or indictee, section 922(e) prohibited any such
individual (felon, etc.) from shipping or transporting a firearm
in interstate or foreign commerce and section 922(f) denounced
any such individual (felon, etc.) who received any firearm that
had been shipped or transported in interstate commerce. Title I
of P.L. 90-618 shifted these sections to, respectively, section
922(d), (g), and (h), and added to the disqualified individuals
adjudicated mental defectives and unlawful users or addicts of
various federally controlled drugs. No change was made in the
provisions for nexus to interstate or foreign commerce or to a
federal licensee.
23
     As enacted by P.L. 90-351, section 922(a)(3) prohibited
transport or receipt by a non-licensee into or within his state
of residence of any firearm (except for a shotgun or rifle he
could lawfully possess in his state of residence) "obtained by
him outside that state." P.L. 90-618 revised section 922(a)(3)
to narrow the shotgun or rifle exception and to add an exception

                                      20
In sum, the Gun Control Act of 1968 maintained the same essential

jurisdictional   bases   of   the    earlier   1968   legislation,   namely

SQapart   from   the   license      requirement   for   all   dealers   and

manufacturersSQ an express nexus either to interstate commerce or

to the conduct of, or dealings with, federally licensed dealers or

manufacturers, or to both.       The legislative history is consistent

with this approach.24     The House committee report explains the

purpose of the Gun Control Act of 1968 (which originated as H.R.

17735) in relevant part as follows:



                                 "PURPOSE

          The principal purpose of H.R.        17735, as amended, is
     to strengthen Federal controls            over interstate and
     foreign commerce in firearms and          to assist the States
     effectively to regulate firearms          traffic within their


for firearms acquired by testate or intestate succession. As
enacted by P.L. 90-351, section 922(a)(5) prohibited non-
licensees from transferring any firearm (other than a rifle or
shotgun) to a non-licensee resident "in any State other than that
in which the transferor resides." P.L. 90-618 revised section
922(a)(5) to eliminate the shotgun or rifle exception and to add
exceptions for transfers by testate or intestate succession and
for temporary loans "for lawful sporting purposes." In both
section 922(a)(3) and section 922(a)(5) the revisions of P.L. 90-
618 retained the jurisdictional basis of the prior sections,
namely out-of-state acquisition or disposition to a resident of a
different state.
24
     An exception to this was the addition by P.L. 90-618 of a
new section 924(c) (and the concomitant renumbering of the former
section 924(c)) enacted by P.L. 90-351 as section 924(d))
providing that any person who used a firearm to commit (or
unlawfully carried a firearm during the commission of) "any
felony which may be prosecuted in a court of the United States"
"shall be sentenced to" one to ten years' imprisonment. While
this did not rely for jurisdictional purposes on either
interstate commerce or the involvement of a federally licensed
party, it was obviously based on the same federal jurisdictional
footing as that on which the underlying felony rested. See note
10, supra.

                                      21
     borders.

     . . .

                        GENERAL STATEMENT

          The increasing rate of crime and lawlessness and the
     growing use of firearms in violent crime clearly attest
     to a need to strengthen Federal regulation of interstate
     firearms traffic.

          The subject legislation responds to widespread
     national concern that existing Federal control over the
     sale and shipment of firearms [across] State lines is
     grossly inadequate.

          Handguns, rifles, and shotguns have been the chosen
     means to execute three-quarters of a million people in
     the United States since 1900. The use of firearms in
     violent crimes continues to increase today.

     . . .

          The committee is persuaded that the proposed
     legislation   imposes   much   needed   restrictions  on
     interstate firearms traffic and, at the same time, does
     not interfere with legitimate recreational and self-
     protection uses of firearms by law-abiding citizens. The
     committee urges its enactment." H.R. Rep. No. 1577, 90th
     Cong., 2d Sess., reprinted in 1968 U.S.C.C.A.N. 4410 at
     4411-13, 4415 (emphasis added).

Firearms Owners' Protection Act of 1986

     This basic jurisdictional structureSQthe licensing of all

firearms dealers and manufacturers, based on Congress' express

finding (in the Omnibus Crime Control and Safe Streets Act of 1968,

P.L. 90-351, § 902(a)(3)) to the effect that such was necessary to

adequate federal control of interstate and foreign commerce in

firearms, and in all other instances an express nexus either to

interstate commerce or to the activity of, or dealings with,

federally licensed dealers or manufacturers, or to both25SQhas


25
     As observed in Note 24, supra, there was in section 924(c)
(using or carrying a firearm in a federal felony) the separate

                                22
continued to the present, with only a few, discrete exceptions, the

first of which arose in 1986, in the Firearms Owners' Protection

Act, P.L. 99-308, 99 Cong., 2d Sess., 100 Stat. 449-461.

     Section 102(5)(A) of the Firearms Owners' Protection Act, 100

Stat. 451-52, amended section 922(d), as explained in the relevant

committee report, "by extending the prohibition on transferring

firearms to disqualified persons [e.g., felons, fugitives, etc.]

from only licensees to private individuals as well."   H.R. Rep. No.

99-495, 99 Cong., 2d Sess., reprinted in 1986 U.S.C.C.A.N. 1327 at

1341.   The explanation for this particular amendment appears in an

"assessment" of the bill by the Bureau of Alcohol, Tobacco and



jurisdictional basis of the underlying federal offense. In 1984,
section 924(c) was amended to make the penalty additional to that
for the underlying federal offense, to eliminate the element of
"unlawfully" from the carrying branch of the offense, and to
describe the underlying federal offense as "any crime of
violence" (instead of "any felony") "for which he may be
prosecuted in a court of the United States." P.L. 98-473, §
1005, 98th Cong., 2d Sess., 98 Stat. 1837, 2138-39. At the same
time 18 U.S.C. § 929(a) was enacted providing enhanced punishment
for whoever uses or carries a "handgun" loaded with "armor
piercing ammunition" during or in relation to "the commission of
a crime of violence . . . for which he may be prosecuted in a
court of the United States." P.L. 98-473, § 1006, 98 Stat. 2139.
     In 1986, in the Firearms Owners' Protection Act, P.L. 99-
308, §§ 104(a)(2) & 108, 99th Cong., 2d Sess., 100 Stat. 449,
456-57, 460, §§ 924(c) and 929(a) were amended to add to "crime
of violence" any "drug trafficking crime" as occasions on which
use of a firearm was prohibited; nevertheless, the offense still
had to be one (as it does today) "for which he may be prosecuted
in a court of the United States" (§ 924(c)(1); § 929(a)(1)).
Also, "drug trafficking crime" was (and is) defined so as to
limit it to federal felonies (§ 924(c)(2); § 929(a)(2)); and
"crime of violence" was (and is) defined, but its definition did
not itself require a federal element (§ 924(c)(3)).
     Later in 1986, in P.L. 99-408, § 8, 99th Cong., 2d Sess.,
100 Stat. 920, 921, the "handgun" reference in section 929(a) was
changed to "firearm," but the jurisdictional basis ("for which he
may be prosecuted in a court of the United States") of section
929(a) was not altered.

                                 23
Firearms (BATF) that appears in full as a part of this committee

report, and states "This proposal would close an existing loophole

whereby qualified purchasers have acquired firearms from licensees

on behalf of prohibited persons."      Id. 1986 U.S.C.C.A.N. at 1343.26

This amendment to section 922(d) does not render it analogous to

section 992(q), which is presently before us.           To begin with,

section 922(d) deals with transfers, not mere possession, and, as

we said in Nelson, "acquisition of firearms is more closely related

to interstate commerce than mere possession." Id. 458 F.2d at 559.

Moreover, the above quoted legislative history indicates that

Congress   determined   that   relegation    of   all   transferors   to

disqualified persons, not just federal licensee transferors, was

necessary to prevent evasion of the regulation of federal licensees

(a regulation with independent legitimacy, see note 9, supra).

This is consistent with the approach we took in Lopez in sustaining

federal regulation of intrastate, as well as interstate, narcotics

trafficking.   Id. 459 F.2d at 951-53.    See also Nelson, 458 F.2d at


26
     This portion of the BATF assessment reads in full:

          "2. Sales to Prohibited Persons. This bill makes
     it unlawful for any person, not only licensees, to sell
     or otherwise dispose of firearms to certain prohibited
     categories of persons, e.g., a convicted felon. Under
     existing law it is only unlawful for a licensee to sell
     or otherwise dispose of firearms knowing or having
     reasonable cause to believe that such a person is in a
     prohibited category. This proposal would close an
     existing loophole whereby qualified purchasers have
     acquired firearms from licensees on behalf of
     prohibited persons." Id.

     This amendment to section 922(d) also added to the list of
disqualified persons illegal aliens and those who had been
dishonorably discharged or had renounced United States
citizenship.

                                  24
559 (relying on Congressional finding in P.L. 90-351, § 901(a)(3),

and observing that "[i]f Congress is to effectively prevent the

interstate use of guns for illegal purposes it must control their

sources:    manufacturers, dealers and importers").              Finally, the

overall structure and history, as well as the title, of the

Firearms    Owners'    Protection    Act     suggest       no    Congressional

determination that mere possession of ordinary firearms implicates

interstate commerce or other federal concerns. Indeed, Congress in

that legislation expressly found, inter alia, "that (1) the rights

of citizensSQ(A) to keep and bear arms under the second amendment

to   the   United   States   Constitution;    .   .   .;   and    (D)   against

unconstitutional exercise of authority under the ninth and tenth

amendments; require additional legislation to correct existing

firearms statutes and enforcement policies."           P.L. 99-308 § 1(b).27


27
     The full text of P.L. 99-308 § 1, 100 Stat. 449, is as
follows:

           "(a) SHORT TITLE.SQThis Act may be cited as the
      'Firearms Owners' Protection Act'.
           (b) CONGRESSIONAL FINDINGS.SQThe Congress finds thatSQ
                (1) the rights of citizensSQ
                      (A) to keep and bear arms
                under the second amendment to the
                United States Constitution;
                      (B) to security against
                illegal and unreasonable searches
                and seizures under the fourth
                amendment;
                      (C) against uncompensated
                taking of property, double
                jeopardy, and assurance of due
                process of law under the fifth
                amendment; and
                      (D) against unconstitutional
                exercise of authority under the
                ninth and tenth amendments;
           require additional legislation to correct
           existing firearms statutes and enforcement

                                    25
     Further,           this   legislation     amended     several      provisions       of

section 922 and section 924 that contained express interstate

commerce nexus requirements without diluting those requirements.

This was true, for example, with respect to the amendments to

section 922(g), prohibiting felons (and other disqualified persons)

from shipping or transporting any firearms "in interstate or

foreign commerce," from receiving any firearm "which has been

shipped or transported in interstate or foreign commerce" and, as

added   by       the    amendment,    from     possessing    any       firearm    "in    or

affecting commerce."            P.L. 99-308 § 102(6).             As we explained in

Wallace, 889 F.2d at 583, the legislative history of this amendment

clearly showed that the phrase "in or affecting commerce" meant

"interstate" commerce, and that accordingly the possession offense

of thus amended section 922(g) "reaches only those firearms that

traveled         in    interstate     or     foreign     commerce       and      is    thus

constitutional."           (Emphasis added).         Similarly, the legislation

enacted      a    new    section     922(n),      P.L.   99-308    §    102(8),       which

proscribed those under felony indictmentSQwhom the same legislation


                 policies; and
                      (2) additional legislation is required
                 to reaffirm the intent of the Congress, as
                 expressed in section 101 of the Gun Control
                 Act of 1968, that 'it is not the purpose of
                 this title to place any undue or unnecessary
                 Federal restrictions or burdens on law-
                 abiding citizens with respect to the
                 acquisition, possession, or use of firearms
                 appropriate to the purpose of hunting, trap-
                 shooting, target shooting, personal
                 protection, or any other lawful activity, and
                 that this title is not intended to discourage
                 or eliminate the private ownership or use of
                 firearms by law-abiding citizens for lawful
                 purposes'."

                                             26
removed from sections 922(g) and (h)SQfrom shipping or transporting

any firearm "in interstate or foreign commerce" and from receiving

any firearm "which has been shipped or transported in interstate or

foreign commerce."28        Also, the express federal nexus was retained

where the Firearms Owners' Protection Act amended sections 924(c)

and    929(a)   to   add    "drug    trafficking    crime"    to    the   offenses

concerning      which      firearm    (or     certain   ammunition)       use   was

proscribed, while retaining the requirement that the offense in any

event be one that could "be prosecuted in a court of the United

States."     See note 25, supra.            Similarly, the amendment made to

section 922(a)(3), concerning a non-licensee's transportation into

or receipt within his state of residence of a firearm "obtained by

such person outside that state" broadened to all types of firearms

an    exception   previously        limited   to   shotguns   and   rifles,     but

retained the "obtained by such person outside that state" language.

P.L. 99-308 § 102(3). Likewise, the restriction on licensed dealer

sales to non-residents of the state of the licensee's business

location was amended but without altering the interstate character

of the subject matter.         Id. § 102(4).        And, the legislation left

unchanged other provisions of section 922 expressly requiring an

interstate commerce nexus, such as, for example, section 922(a)(5),

generally prohibiting non-licensee transfers of firearms to other



28
     As previously observed, these amendments repealed former 18
U.S.C. § 1202 and incorporated the provisions of former section
1202 into sections 922(g) and (n). Prior to the amendment,
sections 922(g) and (h) had not applied to possession as such,
but had included those under felony indictment, while section
1202(a) included possession "in commerce or affecting commerce"
but did not include those under felony indictment.

                                         27
non-licensees       residing      in    a    state     other      than    that   of    the

transferor's residence.

       The other Firearms Owners' Protection Act change relevant in

this connection is its section 102(9), 100 Stat. 452-53, adding a

new section 922(o) making it unlawful for "any person to transfer

or possess a machine gun" except for any "lawfully possessed before

the date this subsection takes effect."                     There is no committee

report, and sparse legislative history, concerning this provision,

as it was added on the House floor.              The only apparent explanation

for it is the statement of its sponsor, Representative Hughes, that

"I do not know why anyone would object to the banning of machine

guns."    See Farmer v. Higgins, 907 F.2d 1041, 1044-45 (11th Cir.

1990).    While section 922(o) is a closer parallel than others to

section 922(q) presently before us, as both sections denounce mere

possession with no express tie either to interstate commerce or

other federalizing element, we decline to read into section 922(o)

any implied Congressional determination that possession of firearms

generally, or within one thousand feet of any school grounds,

affects interstate commerce.                Section 922(o) is restricted to a

narrow class of highly destructive, sophisticated weapons that have

been    either     manufactured        or   imported      after    enactment     of    the

Firearms Owners' Protection Act,29 which is more suggestive of a

nexus    to   or    affect   on    interstate        or    foreign       commerce     than


29
     The grandfather clause in section 922(o)(2)(B) applies only
to machine guns "lawfully" possessed before enactment;
nevertheless, with respect to those possessed earlier but
unlawfully there would be a jurisdictional nexus in the federal
law making that earlier possession unlawful, such as the National
Firearms Act or various provisions of chapter 44 of Title 18.

                                            28
possession of any firearms whatever, no matter when or where

originated, within one thousand feet of the grounds of any school.

     The   only   two   circuit   courts    that   have   addressed   a

constitutional challenge to section 922(o), United States v. Hale,

978 F.2d 1016, 1018 (8th Cir. 1992), cert. denied, 113 S. Ct. 1614

(1993); United States v. Evans, 928 F.2d 858 (9th Cir. 1991), have

sustained it in reliance on Congressional findings that appear to

us to be inapplicable in the present context, whatever relevance

they might have to section 922(o).30         Hale states that, "The

legislative history of section 922(o) indicates that Congress

considered the relationship between the availability of machine

guns, violent crime, and narcotics trafficking.      See H.R. Rep. No.

495, 99th Cong., 2d Sess., at 1-5, reprinted in 1986 U.S.C.C.A.N.

1327, 1327-31."    Id. at 1018.        The only portion of the cited

passage of the H.R. Rep. No. 495 that relates to machine gunsSQand

it will be recalled that neither section 922(o) nor anything

comparable to it was included in the bill (H.R. 4332) there being

consideredSQis a discussion of the history of the legislation,

including various earlier bills that did not become law.        One of

the earlier bills discussed was H.R. 3135, introduced August 1,

1985, and H.R. Rep. No. 495 observes that H.R. 3135 "prohibited the

transfer and possession of machine guns, used by racketeers and

drug traffickers for intimidation, murder and protection of drugs

and the proceeds of crime. The bill allowed possessors of lawfully

registered machine guns to continue their lawful possession." 1986



30
     Farmer did not address the validity of section 922(o).

                                  29
U.S.C.C.A.N. at 1330. Whatever this may say about machine guns, it

says nothing about the mere possession of ordinary firearms. Given

the formal Congressional findings contained in the Firearms Owners'

Protection Act (see note 27, supra), which avow a purpose to

enhance Second and Tenth Amendment rights and express solicitude

for the freedom of citizens to possess ordinary firearms, it would

be entirely inappropriate to consider the above-quoted portions of

the committee report as having any relevance beyond machine guns

and similar destructive weapons.31


31
     Hale also states: "When it first enacted section 922,
Congress found facts indicating a nexus between the regulation of
firearms and the commerce power. See Omnibus Crime Control and
Safe Streets Act of 1968, Pub.L. No. 90-351, 82 Stat. 197, 225
(1968)." Id. 978 F.2d at 1018. The citation given is to the
findings in section 901(a) of P.L. 90-351, in connection with
Title IV thereof. As previously discussed, those findings (set
out in note 17 and accompanying text, supra), and that enactment,
with one exception, do no more than speak to the need to regulate
both interstate (and foreign) commerce in firearms and federally
licensed dealers; the one exception is the finding that for this
purpose it is necessary to require intrastate, as well as
interstate, dealers to be federally licensed. There is nothing
to suggest any finding that mere private party intrastate
possession of firearms that have not moved in interstate commerce
has any effect on interstate commerce or must be regulated in
order to effectively regulate interstate commerce.
     In Evans the court stated:

     "Congress specifically found that at least 750,000
     people had been killed in the United States by firearms
     between the turn of the century and the time of the
     Act's enactment. It was thus reasonable for Congress
     to conclude that the possession of firearms affects the
     national economy, if only through the insurance
     industry. Since Evans does not contend that any
     specific Constitutional rights are implicated, this
     rather tenuous nexus between the activity regulated and
     interstate commerce is sufficient." Id. 928 F.2d at
     862.

The Congressional finding alluded to is not contained in the
Firearms Owners' Protection Act, and the only similar finding we
can locate is that contained in H.Rep. No. 1577 in reference to

                                30
     Section 922(o) is not before us, and we intimate no views as

to it.     However, we do not regard Hale and Evans as persuasive

respecting either the validity of section 922(q) or the existence

of express or implied Congressional findings supportive thereof.

The Undetectable Firearms Act of 1988

     We    note    two     firearms   provisions    enacted    in   1988.     The

Undetectable Firearms Act of 1988, P.L. 100-649, 100th Cong., 2d

Sess., 102 Stat. 3816, added to Title 18 § 922(p) making it

unlawful for any person to "manufacture, import, ship, deliver,

possess,       transfer,    or    receive"    any   firearms   either   not    as

detectable "by walk-through metal detectors" as an exemplar to be

developed by the Secretary of the Treasury or which "when subjected

to inspection by the type of x-ray machines commonly used at

airports, does not generate an image that accurately depicts the

shape    of"    any   major      component    thereof.    Section    922(p)(1).



H.R. 17735, which became the Gun Control Act of 1968. See H.Rep.
No. 1577, 90th Cong., 2d Sess., reprinted in 1968 U.S.C.C.A.N.
4410 at 4411-15. We have quoted this language in the text,
supra, in our discussion of that legislation. Nothing in this
committee report mentions insurance or suggests that mere
intrastate possession of firearms that have not moved in
interstate commerce has any affect on interstate commerce or must
be regulated in order to effectively regulate interstate
commerce. The committee states that "the proposed legislation
imposes much needed restrictions on interstate firearms traffic,"
id. at 4415 (emphasis added), and that there is "a need to
strengthen Federal regulation of interstate firearms traffic."
Id. at 4412 (emphasis added). This is consistent with what the
legislation did, and it did not (apart from continuing the
requirement of the Omnibus Crime Control and Safe Streets Act
that intrastate, as well as interstate, dealers be federally
licensed) purport to regulate mere private party possession of
firearms that had not moved in interstate commerce.
     We thus disagree with the general statements in Hale and
Evans respecting the Omnibus Crime Control and Safe Streets Act
of 1968 and the Gun Control Act of 1968.

                                         31
Exempted were "any firearm manufactured in, imported into, or

possessed in the United States before the date of the enactment" of

the    act.    Section      922(p)(6).         Although   there     is   no    express

requirement     of     an    interstate    nexus    for     the    section      922(p)

possession offense, we reject the government's argument that this

legislation is analogous to section 922(q).                       Section 922(p)'s

employment of the standard of "x-ray machines commonly used at

airports" plainly reflects the act's interstate commerce related

purpose and nexus.          This is confirmed by the legislative history,

as    the   relevant    committee   report       notes    "the    threat      posed   by

firearms which could avoid detection at security checkpoints:

airports, government buildings, prisons, courthouses, the White

House." H.R. Rep. No. 100-612, 100th Cong., 2d Sess., reprinted in

1988 U.S.C.C.A.N. 5359.32

Anti-Drug Abuse Amendments Act of 1988

       The other 1988 firearms legislation is subtitle G (§§ 6211-

6215) of Title VI ("Anti-Drug Abuse Amendments Act of 1988") of the

Anti-Drug Abuse Act of 1988, P.L. 100-690, 100th Cong., 2d Sess.,

102 Stat. 4181, 4359-62.          Subtitle G added to Title 18 sections

924(f) and (g) and 930.           P.L. 100-960, §§ 6211, 6215.                 Section

924(g) denounces "[w]hoever knowingly transfers a firearm, knowing

that such firearm will be used to commit a crime of violence (as


32
     Moreover, section 922(p) applies only to nondetectable
firearms manufactured in or imported into the United States after
its November 10, 1988, enactment, which is suggestive of a closer
relation to commerce than mere possession of any firearm whenever
and wherever made. Section 922(p)(6). The cited committee
report also observes that "No firearms currently manufactured in
the United States are known to be subject to the proposed
prohibitions." Id. 1988 U.S.C.C.A.N. 5359 at 5363.

                                          32
defined in subsection (c)(3)) or drug trafficking crime (as defined

in subsection (c)(2))." There is no requirement that the transfers

have an interstate character or that the firearms have been in

interstate commerce.    While "drug trafficking crime" is limited to

federal offensesSQand this limitation was maintained even though

the same legislation slightly amended the definition thereof in

section 924(c)92) and section 929(a)(2)33SQ"crime of violence" is

not so limited.      Section 924(c)(3).   Our attention has not been

called to legislative history suggesting an explanation for this

seeming anomaly.34    It seems anomalous in several respects.

     There is no apparent reason why the drug trafficking crime

must be federal, but not the crime of violence.         Further, no

amendment was made to section 924(b), denouncing the shipment,

transport, or receipt of a firearm "in interstate or foreign

commerce" with "knowledge or reasonable cause to believe that" a

felony "is to be committed therewith"; nor to section 924(c)(1)

denouncing use or carrying of a firearm during or in relation to

"any crime of violence or drug trafficking crime . . . for which he



33
     P.L. 100-690, § 6212, 102 Stat. 4360.
34
     The 1988 U.S.C.C.A.N. states respecting the Anti-Drug Abuse
Act of 1988 that "No Senate or House Report was submitted with
this legislation." Id. at 5937. New section 924(g) was applied
in a "crime of violence" context in United States v. Callaway,
938 F.2d 907 (8th Cir. 1991), which observes that it "was
designed to curb the supply of firearms used in the commission of
drug related and violent crimes," but cites no legislative
history. Id. at 909. Callaway does not address the validity of
section 924(g), its relationship to the regulation of interstate
commerce, or any express or implied Congressional findings
related thereto, nor whether the offense there had an interstate
or other jurisdictional nexus (though the facts recited suggest
none).

                                  33
may be prosecuted in a court of the United States."35 The seemingly

unusual result is that anyone who transfers intrastate a firearm

(which has not been in interstate commerce) knowing it will be used

in a crime of violence in that state commits a federal crime even

though the crime of violence is not a federal offense, but the

party perpetrating the crime of violence with the firearm in that

same state violates federal law only if the crime of violence is

one "for which he may be prosecuted in a court of the United

States." A possible inference from this is that transfer is deemed

more related to the regulation of interstate commerce than mere use

or possession.      Cf. Nelson, 458 F.2d at 559 ("acquisition of

firearms is more closely related to interstate commerce than mere

possession").36

     The   1988   legislation,   like   that   before   it,   demonstrates

neither a pattern of regulation that abjures any express nexus to

interstate commerce or other federal element nor any express or

implied Congressional finding about mere possession of ordinary



35
     Nor to section 929(a)(1) denouncing possession of armor
piercing ammunition during or in relation to "a crime of violence
or drug trafficking crime . . . for which he may be prosecuted in
a court of the United States."
36
     We also observe that the other additions to chapter 44 of
Title 18 made by subtitle G of Title VI of the Anti-Drug Abuse
Act of 1988 expressly provided for an interstate commerce or
other federal nexus. Thus, new section 924(f), P.L. 100-960, §
6211, 102 Stat. 4359, denounces whoever "travels from any State
or foreign country into any other State" and acquires or
transfers "a firearm in such other State" with the purpose of
engaging in conduct constituting any of various offenses
including "a crime of violence (as defined in subsection
(c)(3))." New section 930, P.L. 100-960, § 6215, 102 Stat. 4361,
denounces "whoever knowingly possesses or causes to be present a
firearm or other dangerous weapon in a Federal facility."

                                   34
firearms absent such a nexus.

Crime Control Act of 1990

     At long last, we turn to the Crime Control Act of 1990, P.L.

101-647,     101st   Cong.,   2d   Sess.,    104   Stat.   4789-4968,   which

included, as part of its XVII ("General Provisions"), section 1702,

104 Stat. 9844-45, the Gun-Free School Zone Act of 1990, that

enacted the new section 922(q).37          Preliminarily, we note that the

Crime Control Act of 1990 also contained a Title XXII ("Firearms

Provisions"), P.L. 101-647, § 2201-2205, 104 Stat. 4856-58, which

revised other portions of chapter 44 of Title 18.               These other

revisions all retained or provided for an express interstate

commerce (or other federal jurisdiction) nexus for the various

Title 18, chapter 44, offenses the provisions of which were being

amended.38


37
     Section 1702 also added to section 921(a) new subsections
(25), (26), and (27) defining terms used in new section 922(q)
("school zone," "school," and "motor vehicle") and added to
section 924(a) new subsection (4) fixing the penalty for
violation of new section 922(q).
38
     Public Law 101-647 § 2201 amended section 922(a)(5), which
formerly proscribed (with exceptions) transfer of a firearm by a
nonlicensee to a nonlicensee who "resides in any state other than
that in which the transferor resides" (or that in which the place
of business of the transferor, if a business entity, is located)
so that it proscribed (with the same exceptions) such a transfer
if the nonlicensee transferee "does not reside in (or if the
person is a corporation or other business entity, does not
maintain a place of business in) the State in which the
transferor resides." The purpose of this was apparently to
include among disqualified transferees "an alien or transient who
does not reside in the State in which the transferor resides."
H.Rep. No. 101-681(I), 101st Cong., 2d Sess., at 106, reprinted
in 1990 U.S.C.C.A.N. 6472 at 6510. It also appears to have the
effect of clarifying section 922(a)(5) by removing its otherwise
arguable prohibition of transfer to a nonlicensee business entity
having a place of business in the transferor's state of residence
but existing under the laws of and having its principal place of

                                      35
Gun-Free School Zones Act of 1990

     The Gun-Free School Zones Act of 1990, now section 922(q), was

introduced in the Senate by Senator Herbert Kohl as S. 2070 and a

virtually identical bill with the same title was introduced in

House by Representative Edward Feighan as H.R. 3757.    The Senate

version was eventually enacted as part of Title XVII of the Crime

Control Act of 1990, P.L. 101-647 § 1702, 104 Stat. 4844-45.   The

House Report accompanying the Crime Control Act broadly declares

that the intent of the Crime Control Act was "to provide a

legislative response to various aspects of the problem of crime in



business in a different state.
     Also, Public Law 101-647 § 2202(a) amended section 922(j),
which prohibited any person from receiving, concealing, disposing
of, pledging, or accepting as security any stolen firearm "moving
as, which is a part of, or which constitutes, interstate or
foreign commerce," by expanding it to also cover any stolen
firearm "which has been shipped or transported in, interstate or
foreign commerce." H.Rep. No. 101-681(i), supra, explains that
the amendment will "permit prosecution . . . where the firearms
have already moved in interstate or foreign commerce." Id. at
106, 1990 U.S.C.C.A.N. at 6510.
     Further, Public Law 101-647 § 2202(b) amended section
922(k), which made it unlawful "to transport, ship or receive, in
interstate or foreign commerce" any firearm whose serial number
had been removed, altered, or obliterated, by expanding it to
also make it unlawful "to possess or receive" any such firearm
that "has, at any time, been shipped or transported in interstate
or foreign commerce."
     And, Section 2204 of P.L. 101-647 added section 922(r)
making it "unlawful for any person to assemble from imported
parts" any rifle or shotgun "identical" to any "prohibited from
importation under section 925(d)(3)." House Report 101-68(I),
supra, reflects that this amendment "is to prevent the
circumvention of the importation restrictions by persons who
would simply import the firearms in a disassembled form and then
reassemble them in the United States." Id. at 107, 1990
U.S.C.C.A.N. at 6511.
     Finally, section 2205 of P.L. 101-647 amended section 930,
which denounced possession of firearms "in a Federal facility,"
so that an enhanced penalty would be applicable if the possession
were "in a Federal court facility."

                                36
the United States."           H.R. Rep. No. 101-681(I), 101st Cong., 2d

Sess.   69   (1990),    reprinted       in      1990   U.S.C.C.A.N.       6472,    6473.

However, this report makes no mention whatsoever of the impact upon

commerce of firearms in schools.             Nor does the report even mention

the Gun-Free School Zones Act.                  Although S. 2070 has no formal

legislative history that we know of, a House subcommittee hearing

was held on H.R. 3757.         Witnesses told this subcommittee of tragic

instances    of   gun   violence      in     our   schools,    but    there       was   no

testimony concerning the effect of such violence upon interstate

commerce.      Indeed,       the   noticeable      absence     of   any    attempt      by

Congress to link the Gun-Free School Zones Act to commerce prompted

the Chief of the Firearms Division of the BATF and the BATF's

Deputy Chief Counsel, to testify as follows:

     "Finally, we would note that the source of constitutional
     authority to enact the legislation is not manifest on the
     face of the bill.     By contrast, when Congress first
     enacted the prohibitions against possession of firearms
     by   felons,   mental  incompetents    and   others,  the
     legislation contained specific findings relating to the
     Commerce Clause and other constitutional bases, and the
     unlawful acts specifically included a commerce element."
     Gun-Free School Zones Act of 1990: Hearings on H.R. 3757
     Before the Subcomm. on Crime of the House Comm. on the
     Judiciary, 101st Cong., 2d Sess., at 10 (1990) (statement
     of Richard Cook and Bradley Buckles) (hereinafter, House
     Hearings).

Although both the House and Senate sponsors of the Gun-Free School

Zones Act made fairly lengthy floor statements about it, neither

congressman had anything to say about commerce in their remarks.

See 136 Cong. Rec. S17595 (1990) (statement of Sen. Kohl); 136

Cong.   Rec.   S766     (1990)     (same);       135   Cong.   Rec.   E3988       (1989)

(inserted statement of Rep. Feighan).

     The     failure    of    section      922(q) to      honor the traditional

                                           37
division of functions between the Federal Government and the States

was commented upon by President Bush when he signed the Crime

Control Act of 1990:

     "I am also disturbed by provisions in S. 3266 that
     unnecessarily constrain the discretion of State and local
     governments. Examples are found in Title VIII's 'rural
     drug enforcement' program; in Title XV's 'drug-free
     school zones' program; and in Title XVIII's program for
     'correctional options incentives.'     Most egregiously,
     section 1702 inappropriately overrides legitimate State
     firearms laws with a new and unnecessary Federal law.
     The policies reflected in these provisions could
     legitimately be adopted by the States, but they should
     not be imposed on the States by the Congress." Statement
     by President George Bush upon Signing S. 3266, 26 Weekly
     Comp. Pres. Doc. 1944 (Dec. 3, 1990), reprinted in 1990
     U.S.C.C.A.N. 6696-1 (emphasis added).39


39
     Rep. William Hughes, the Chairman of the Subcommittee on
Crime of the House Judiciary Committee, made the same point in a
colloquy with Richard Cook, the Chief of the BATF's Firearms
Division, during the hearings on H.R. 3757:

          "Mr. Hughes. This would be a major change, would
     it not, in Federal jurisdiction, in that basically,
     we've played a supportive role in endorsement of gun
     laws throughout the country, supportive of local and
     State efforts to attempt to license and, as a matter of
     fact, to restrict and punish. This would, it seems to
     me, put us in the position of, for the first time,
     playing a direct role in the enforcement of a
     particular Federal lawSQa gun lawSQat the local level,
     the school district level.
          Mr. Cook. ATF has always been involved with
     supporting State and local people in their
     prosecutions.
          Mr. Hughes. I say that's been our roleSQas
     supportive. Does this give us the original
     jurisdiction?
          Mr. Cook. In this particular instance, this
     legislation would give us original Federal
     jurisdiction, which wouldSQ
          Mr. Hughes: That would be a major departure from
     basically what has been the practice of the past.
          Mr. Cook. As far as schools as concerned, yes, it
     is.
          Mr. Hughes. A major departure from a traditional
     federalism concept which basically defers to State and
     local units of government to enforce their laws.

                                38
                          Commerce Power

     We are, of course, fully cognizant and respectful of the great

scope of the commerce power.     It is generally agreed that in a

series of decisions culminating in Wickard v. Filburn, 63 S. Ct. 82

(1942), the Supreme Court fixed the modern definition of the

commerce power, returning it to the breadth of Gibbons v. Ogden, 22

U.S. (9 Wheat.) 1, 6 L. Ed. 23 (1824).   As stated in one treatise:

     "After Wickard, the tests for proper exercise of the
     commerce power were settled. First, Congress could set
     the terms for the interstate transportation of persons,
     products, or services, even if this constituted
     prohibition or indirect regulation of single state
     activities. Second, Congress could regulate intrastate
     activities that had a close and substantial relationship
     to interstate commerce; this relationship could be
     established by congressional views of the economic effect
     of this type of activity. Third, Congress could regulate
     SQunder a combined commerce clause-necessary and proper
     clause analysisSQintrastate activities in order to
     effectuate its regulation of interstate commerce."
     Rotunda & Nowack, Treatise on Constitutional Law;
     Substance and Procedure 2nd, § 4.9 at 404-5.

     Board as the commerce power is, its scope is not unlimited,

particularly where intrastate activities are concerned.       As the

Court said in Maryland v. Wirtz, 88 S. Ct. 2017, 2024 (1968):

     "This Court has always recognized that the power to
     regulate commerce, though broad indeed, has limits. Mr.
     Chief Justice Marshall paused to recognize those limits
     in the course of the opinion that first staked out the
     vast expanse of federal authority over the economic life
     of the new Nation. Gibbons v. Ogden, 9 Wheat. 1, 194-
     195, 6 L. Ed. 23.

Chief Justice Marshall explained in Gibbons v. Ogden:

     "The subject to which power is next applied, is to
     commerce 'among the several states.'. . . Comprehensive
     as the word 'among' is, it may very properly be
     restricted to that commerce which concerns more states


          Mr. Cook.   Yes."   House Hearings, supra, at 14.

                                 39
       than one. . . .    [T]he enumeration of the particular
       classes of commerce to which the power was to be
       extended, would not have been made had the intention been
       to extend the power to every description.             The
       enumeration presupposes something not enumerated; and
       that something, if we regard the language or the subject
       of the sentence, must be the exclusively internal
       commerce of a state. The genius and character of the
       whole government seem to be, that its action is to be
       applied to all the external concerns which affect the
       states generally; but not to those which are completely
       within a particular state, which do not affect other
       states, and with which it is not necessary to interfere,
       for the purpose of executing some of the general powers
       of the government. The completely internal commerce of
       a state, then, may be considered as reserved for the
       state itself." Id., 9 Wheat. at 194-95, 6 L. Ed. at 69-
       70.

       Similarly, in Wickard v. Filburn, the Court stated:

       "But even if appellee's activity be local and though it
       may not be regarded as commerce, it may still, whatever
       its nature, be reached by Congress if it exerts a
       substantial economic effect on interstate commerce and
       this irrespective of whether such effect is what might at
       some earlier time have been defined as 'direct' or
       'indirect.'" Id., 63 S.Ct. at 89 (emphasis added).

This passage has been quoted with approval many times.      See, e.g.,

Katzenbach v. McClung, 85 S. Ct. 377, 383 (1964); Perez v. United

States, 91 S. Ct. 1357, 1360 (1971).     In United States v. American

Building Maintenance Industries, 95 S. Ct. 2150, 2156 (1975), the

Court speaks of the "full Commerce Clause power" as extending to

"all    activity   substantially   affecting   interstate    commerce"

(emphasis added).     Analogously, in United States v. Wrightwood

Dairy Co., 62 S. Ct. 523, 526 (1942), Chief Justice Stone's opinion

for a unanimous Court states that the commerce power "extends to

those intrastate activities which in a substantial way interfere

with or obstruct the exercise of the granted power" (emphasis




                                   40
added).40        Justice Harlan, writing for the Court in Maryland v.

Wirtz, made the message explicit: "Neither here nor in Wickard [v.

Filburn] has the Court declared that Congress may use a relatively

trivial     impact    on   commerce   as     an   excuse    for   broad   general

regulation of state or private activities."                Id., 88 S.Ct. at 2024

n.27.   Indeed, it could not be otherwise as the chain of causation

is virtually infinite, and hence there is no private activity, no

matter how local and insignificant, the ripple effect from which is

not in some theoretical measure ultimately felt beyond the borders

of the state in which it took place.              Hence, if the reach of the

commerce power to local activity             that merely affects interstate

commerce or its regulation is not understood as being limited by

some concept such as "substantially" affects, then, contrary to

Gibbons v. Ogden, the scope of the Commerce Clause would be

unlimited, it would extend "to every description" of commerce and

there would be no "exclusively internal commerce of a state" the

existence of which the Commerce Clause itself "presupposes" and the

regulation of which it "reserved for the state itself."

     We recognize, of course, that the imprecise and matter of

degree nature of concepts such as "substantially," especially as

applied     to    effect   on   interstate    commerce,      generally    renders

decision making in this area peculiarly within the province of


40
     See also Heart of Atlanta Motel, Inc. v. United States, 85
S. Ct. 348 (1964), where the Court noted that the "discriminatory
practices" the regulation of which it sustained were "now found
substantially to affect interstate commerce," id. at 355
(emphasis added), and that under the Commerce Clause Congress'
regulatory powers extend to "local activities . . . which might
have a substantial and harmful effect upon" interstate
"commerce." Id. at 358 (emphasis added).

                                       41
Congress, rather than the Courts.     And, the Supreme Court has

consistently deferred to Congressional findings in this respect,

both formal findings in the legislation itself and findings that

can be inferred from committee reports, testimony before Congress,

or statutory terms expressly providing for some nexus to interstate

commerce. Relatively recent examples of statutes upheld against

Commerce Clause attacks on the basis of formal Congressional

findings include EEOC v. Wyoming, 103 S. Ct. 1054, 1058 & n.3 (1983)

(Age Discrimination in Employment Act); FERC v. Mississippi, 102
S. Ct. 2126, 2135 (1982) (Public Utility Regulatory Policies Act);

Hodel v. Virginia Surface Mining, 101 S. Ct. 2352, 2361 (1981)

(Surface Mining Control and Reclamation Act); Perez, 91 S. Ct. at

1358 n.1, 1362 (Consumer Credit Protection Act).41    In other cases,

the Court has looked to the legislative history and the terms of

the challenged statute itself to identify and sustain findings of

a sufficient effect on interstate commerce.          For example, in

McClung the Court upheld section 201(b)(2) and (c) of Title II of

the Civil Rights Act of 1964, the terms of which covered any

restaurants "if their operations affect commerce" and presumed that

any did "'if . . . it serves or offers to serve interstate



41
     Perez does contain the statement that: "We have mentioned
in detail the economic, financial, and social setting of the
problem as revealed to Congress. We do so not to infer that
Congress need make particularized findings in order to
legislate." Id. at 1362. No citation of authority is given, nor
is the meaning of the second sentence entirely clear. However,
the opinion as a whole shows extensive consideration of and
reliance on not only the evidence before Congress and the
legislative history, but also the formal Congressional findings,
which the Court had already observed were "quite adequate" to
sustain the act. Id.

                                42
travelers or a substantial portion of the food which it serves . .

. has moved in commerce.'"   Id. at 381.   In so ruling, despite the

absence of "formal findings," the Court relied on the wording of

the statute itself, which amounted to an express finding of the

requisite effect on commerce under certain facts, and on the

legislative history showing the extensive evidence before Congress

implicating interstate commerce.     Thus the Court noted that

     "The record is replete with testimony of the burdens
     placed on interstate commerce by racial discrimination in
     restaurants. . . . Moreover, there was an impressive
     array of testimony that discrimination in restaurants had
     a direct and highly restrictive effect upon interstate
     travel by Negroes." Id. at 381.

          "We believe that this testimony afforded ample basis
     for the conclusion that established restaurants in such
     areas sold less interstate goods because of the
     discrimination, that interstate travel was obstructed
     directly by it, that business in general suffered and
     that many new businesses refrained from establishing
     there as a result of it." Id. at 382.

     ". . . Congress has determined for itself that refusals
     of service to Negroes have imposed burdens both upon the
     interstate flow of food and upon the movement of products
     generally." Id. at 383.

In sustaining the statute the Court concluded by stating:

     "The appellees urge that Congress, in passing the Fair
     Labor Standards Act and the National Labor Relations Act,
     made specific findings which were embodied in those
     statutes.   Here, of course, Congress has included no
     formal findings. But their absence is not fatal to the
     validity of the statute, [citation omitted] for the
     evidence presented at the hearings fully indicated the
     nature and effect of the burdens on commerce which
     Congress meant to alleviate.

          "Confronted as we are with the facts laid before
     Congress, we must conclude that it had a rational basis
     for finding that racial discrimination in restaurants had
     a direct and adverse effect on the free flow of
     interstate commerce. Insofar as the sections of the Act
     here relevant are concerned, §§ 201(b)(2) and (c),
     Congress prohibited discrimination only in those

                                43
     establishments having a close tie to interstate commerce,
     i.e., those, like the McClungs', serving food that has
     come from out of the State. We think in so doing that
     Congress acted well within its power to protect and
     foster commerce in extending the coverage of Title II
     only to those restaurants offering to serve interstate
     travelers or serving food, a substantial portion of which
     has moved in interstate commerce." Id. at 384 (footnote
     omitted).42

     Where Congress has made findings, formal or informal, that

regulated activity substantially affects interstate commerce, the

courts must defer "if there is any rational basis for" the finding.

Preseault v. I.C.C., 110 S. Ct. 914, 924 (1990); Hodel v. Virginia

Surface Mining and Reclamation Association, Inc., 101 S. Ct. 2352,

2360 (1981); Heart of Atlanta Motel, Inc. v. United States, 85



42
     Similarly, in Heart of Atlanta Motel, Inc. v. United States,
85 S. Ct. 348 (1964), the Court upheld the same act "as applied
here to a motel which concededly serves interstate travelers."
Id. at 360. The Court noted that the act, by its express terms,
applied to an establishment "if its operations affect commerce,"
which was defined to include "any inn, hotel, motel, or other
establishment which provides lodging to transient guests." Id.
at 352-53. It observed that statute was "carefully limited to
enterprises having a direct and substantial relation to the
interstate flow of goods and people, except where state action is
involved." Id. at 355. In sustaining the act as applied the
Court stated:

     "While the Act as adopted carried no congressional
     findings the record of its passage through each house
     is replete with evidence of the burdens that
     discrimination by race or color places upon interstate
     commerce. See Hearings before Senate Committee on
     Commerce on S. 1732, 88th Cong., 1st Sess.; S.Rep. No.
     872, supra; Hearings before Senate Committee on the
     Judiciary on S. 1731, 88th Cong., 1st Sess.; Hearings
     before House Subcommittee No. 5 of the Committee on the
     Judiciary on miscellaneous proposals regarding Civil
     Rights, 88th Cong., 1st Sess., ser. 4; H.R.Rep. No.
     914, supra. . . . We shall not burden this opinion
     with further details since the voluminous testimony
     presents overwhelming evidence that discrimination by
     hotels and motels impedes interstate travel" Id. at
     355.

                                44
S. Ct. 348, 358 (1964); McClung, 85 S. Ct. at 383.                 Practically

speaking, such findings almost always end the matter.43           This means

that the states, and the people, must largely look to their

representatives in Congress to fairly and consciously fix, rather

than to simply disregard, the Constitution's boundary line between

"the completely internal commerce of a state . . . reserved for the

state itself" and the power to regulate "Commerce with foreign

Nations, and among the several States."         Courts cannot properly

perform their duty to determine if there is any rational basis for

a Congressional finding if neither the legislative history nor the

statute itself reveals any such relevant finding.44             And, in such

a situation there is nothing to indicate that Congress itself

consciously fixed, as opposed to simply disregarded, the boundary

line between the commerce power and the reserved power of the

states.   Indeed,   as   in   this    case,   there   is   no    substantial

indication that the commerce power was even invoked.45


43
     We know of no Supreme Court decision in the last half
century that has set aside such a finding as without rational
basis. However, the Court has never renounced responsibility to
invalidate legislation as beyond the scope of the Commerce
Clause. See, e.g., Maryland v. Wirtz, 88 S. Ct. 2017, 2025 (1968)
("This Court has examined and will continue to examine federal
statutes to determine whether there is a rational basis for
regarding them as regulations of commerce among the states.").
Nor may we renounce that duty.
44
     Conceivably, a purely informational void could be filled by
evidence in court of the same general kind that might have been
presented to a Congressional committee or the like concerning any
relationship between the legislation and interstate commerce.
However, in such a situation the court could only guess at what
Congress' determination would have been. In any event, there is
no such evidence here.
45
     We recognize that "the constitutionality of action taken by
Congress does not depend on recitals of the power which it

                                     45
     Congressional    enactments        are,   of   course,        presumed

constitutional.   But in certain areas the presumption has less

force.   Cf. United States v. Carolene Products Co., 58 S. Ct. 778,

783 n.4 (1938) ("There may be a narrower scope for operation of the

presumption of constitutionality when legislation appears on its

face to be within a specific prohibition of the Constitution, such

as those of the first ten Amendments . . . .").        Here the question

is essentially a jurisdictional one, and any expansion of federal

power is at the expense of the powers reserved to the states by the

Tenth Amendment, which is, after all, as much a part of the Bill of

Rights as the First.46   Both the management of education, and the

general control of simple firearms possession by ordinary citizens,

have traditionally been a state responsibility, and section 922(q)

indisputably   represents   a   singular   incursion    by   the   Federal


undertakes to exercise." Woods v. Cloyd W. Miller Co., 68 S. Ct.
421, 424 (1948). But in that case, the Court went on immediately
to say: "Here it is plain from the legislative history that
Congress was invoking its war power to cope with a current
condition of which the war was a direct and immediate cause."
Id. (footnote omitted). See also id. at 423 ("The legislative
history of the present Act makes absolutely clear that there has
not yet been eliminated the deficit in housing which in
considerable measure was caused by the heavy demobilization of
veterans and by the cessation or reduction in residential
construction during the period of hostilities due to the
allocation of building materials to military projects"; footnote
omitted). The Court proceeded to sustain the legislation under
the war power. Here, by contrast, the legislative history does
not show that Congress, in enacting the Gun-Free School Zones
Act, was invoking the Commerce Clause.
46
     It is also conceivable that some applications of section
922(q) might raise Second Amendment concerns. Lopez does not
raise the Second Amendment and thus we do not now consider it.
Nevertheless, this orphan of the Bill of Rights may be something
of a brooding omnipresence here. For an argument that the Second
Amendment should be taken seriously, see Levinson, The
Embarrassing Second Amendment, 99 Yale L.J. 637 (1989).

                                   46
Government into territory long occupied by the States.            In such a

situation     where   we   are   faced     with   competing   constitutional

concerns,     the   importance   of   Congressional    findings   is   surely

enhanced.47




47
     As we have observed (note 42, supra), in Heart of Atlanta
Motel, Inc. v. United States, 85 S. Ct. 348 (1964), the Court
upheld section 201(b)(1) & (c) of Title II of the Civil Rights
Act of 1964, respecting hotels, motels, and inns, as a proper
exercise of the commerce power, relying on the wording of the
statute and its legislative history. The Court distinguished the
Civil Rights Cases, 3 S. Ct. 18 (1883), which had stricken down
the Civil Rights Act of 1875. The Heart of Atlanta opinion
observes that the opinion in Civil Rights Cases "specifically . .
. note[d] that the Act was not conceived in terms of the commerce
power." Heart of Atlanta, 85 S. Ct. at 354. The Heart of Atlanta
opinion also in this connection contrasts the 1875 and 1964 acts:

     "Unlike Title II of the present legislation, the 1875
     Act broadly proscribed discrimination in 'inns, public
     conveyances on land or water, theaters, and other
     places of public amusement,' without limiting the
     categories of affected businesses to those impinging
     upon interstate commerce. In contrast, the
     applicability of Title II is carefully limited to
     enterprises having a direct and substantial relation to
     the interstate flow of goods and people, except where
     state action is involved." Id. at 354.

The suggestion is that it is questionable whether an act which
has neither an express or facial commerce nexus nor legislative
history demonstrating such a nexus may be sustained as an
exercise of the commerce power.
     In a similar vein, we note that in Woods v. Cloyd Miller
Co., 68 S. Ct. 421 (1946), the Supreme Court, relying on
legislative history (see note 43, supra), sustained the Housing
and Rent Act of 1947, which essentially contained a form of
nationwide federal rent control, on the basis of the war power.
The legislation did not expressly invoke the war power, but the
Court sustained it on that basis, relying on legislative history,
despite the Court's recognition that this principle should not
extend long after the end of hostilities, as if it did "it may
not only swallow up all other powers of Congress but largely
obliterate the Ninth and Tenth Amendments as well." Id. at 424.
Significantly, the Court never mentioned the Commerce Clause.
Moreover, the Court's referenced concern seems to implicitly
assume that the Commerce Clause would not reach so far.

                                      47
      We draw support for our conclusion concerning the importance

of Congressional findings from recent holdings that when Congress

wishes to stretch its commerce power so far as to intrude upon

state prerogatives, it must express its intent to do so in a

perfectly clear fashion.       In Pennsylvania v. Union Gas, 109 S. Ct.
2273 (1989) (plurality opinion), the Court held that Congress could

use   its   commerce   power    to   abrogate   the    sovereign   immunity

guaranteed to the States by the Eleventh Amendment only if its

intent to do so is "unmistakably clear."              Id. at 2277 (quoting

Atascadero State Hospital v. Scanlon, 105 S. Ct. 3142, 3147 (1985)).

In another case decided the same day, the Court explained that this

rule exists because "abrogation of sovereign immunity upsets the

fundamental constitutional balance between the Federal Government

and the States, placing a considerable strain on the principles of

federalism that inform Eleventh Amendment doctrine."           Dellmuth v.

Muth, 109 S. Ct. 2397, 2400 (1989) (citations and internal quotation

marks omitted). Two years later, in Gregory v. Ashcroft, the Court

held that the Age Discrimination in Employment Act (ADEA) did not

sweep away the Missouri Constitution's provision for the mandatory

retirement of state judges at age seventy.        Arguing that a State's

power to set the qualifications for its judiciary "is a decision of

the most fundamental sort for a sovereign entity," 111 S. Ct. at

2400, the Court held that the ADEA did not bespeak a sufficiently

clear intent to annul this state prerogative:

           "Congressional interference with this decision of
      the people of Missouri, defining their constitutional
      officers, would upset the usual constitutional balance of
      federal and state powers.      For this reason, 'it is
      incumbent upon the federal courts to be certain of

                                     48
     Congress' intent before finding that federal law
     overrides'   this  balance."   Id. at 2401 (quoting
     Atascadero, 105 S. Ct. at 3147).48

We recognize that the rule being applied in those cases is one of

statutory construction. Nevertheless, Gregory, Union Gas, and Bass

establish that Congress' power to use the Commerce Clause in such

a way as to impair a State's sovereign status, and its intent to do

so, are related inquiries.   Thus, in Gregory, Congress' power to

trump the Missouri Constitution was unquestioned but its intent to

do so was unclear; hence the Court held that the State's Tenth

Amendment interests would prevail.   Here, Congress surely intended

to make the possession of a firearm near a school a federal crime,

but it has not taken the steps necessary to demonstrate that such


48
     The Court then quoted extensively from Will v. Michigan
Dep't of State Police, 109 S. Ct. 2304 (1989). The Will Court had
stated:

     "[I]f Congress intends to alter the 'usual
     constitutional balance between the States and the
     Federal Government,' it must make its intention to do
     so 'unmistakably clear in the language of the statute.'
     Atascadero State Hospital v. Scanlon, 473 U.S. 234,
     242, 105 S. Ct. 3142, 3147, 87 L. Ed. 2d 171 (1985); . . .
     Atascadero was an Eleventh Amendment case, but a
     similar approach is applied in other contexts.
     Congress should make its intention 'clear and manifest'
     if it intends to pre-empt the historic powers of the
     States, Rice v. Santa Fe Elevator Corp., 331 U.S. 218,
     230, 67 S. Ct. 1146, 1152, 91 L. Ed. 2d 1447 (1947), or if
     it intends to impose a condition on the grant of
     federal moneys, Pennhurst State School and Hospital v.
     Halderman, 451 U.S. 1, 16, 101 S. Ct. 1531, 1539, 67
L. Ed. 2d 694 (1981); South Dakota v. Dole, 483 U.S. 203,
     207, 107 S. Ct. 2793, 2795, 97 L. Ed. 2d 171 (1987). 'In
     traditionally sensitive areas, such as legislation
     affecting the federal balance, the requirement of clear
     statement assures that the legislature has in fact
     faced, and intended to bring into issue, the critical
     matters involved in the judicial decision.' United
     States v. Bass, 404 U.S. 336, 349, 92 S. Ct. 515, 523,
     30 L. Ed. 2d 488 (1971)." Id. at 2308-09.

                                49
an exercise of power is within the scope of the Commerce Clause.

      In 1985, the Supreme Court held that the Tenth Amendment

imposes no internal limitation upon the Commerce Clause; as long as

Congress acts within the commerce power it cannot violate the Tenth

Amendment.       See Garcia v. San Antonio Metro. Trans. Auth., 105
S. Ct. 1005 (1985) (overruling National League of Cities v. Usery,

96 S. Ct. 2465 (1976)).         The Garcia Court sought to assuage the

fears of four dissenting Justices by arguing that, as a body of

state representatives, Congress would respect the sovereignty of

the   several     States   and    could    be   trusted    to    police   the

constitutional      boundary   between    the   Tenth   Amendment   and   the

Commerce Clause.      See Garcia, 105 S. Ct. at 1017-19.         By expecting

Congress to build a more sturdy foundation for the exercise of its

commerce power than it has done in this case, we hope to

      "further[] the spirit of Garcia by requiring that
      decisions restricting state sovereignty be made in a
      deliberate manner by Congress, through the explicit
      exercise of its lawmaking power to that end. . . . [T]o
      give the state-displacing weight of federal law to mere
      congressional ambiguity would evade the very procedure
      for lawmaking on which Garcia relied to protect states'
      interests." L. Tribe, American Constitutional Law § 6-
      25, at 480 (2d ed. 1988) (footnote omitted).

      The Gun Free School Zones Act extends to criminalize any

person's carrying of any unloaded shotgun, in an unlocked pickup

truck gun rack, while driving on a county road that at one turn

happens to come within 950 feet of the boundary of the grounds of

a one-room church kindergarten located on the other side of a

river, even during the summer when the kindergarten is not in

session.     Neither the act itself nor its legislative history

reflect    any    Congressional   determination     that   the    possession

                                     50
denounced by section 922(q) is in any way related to interstate

commerce      or   its   regulation,     or,   indeed,   that   Congress    was

exercising its powers under the Commerce Clause.              Nor do any prior

federal enactments or Congressional findings speak to the subject

matter   of    section     922(q)   or   its   relationship     to   interstate

commerce.      Indeed, section 922(q) plows thoroughly new ground and

represents a sharp break with the long-standing pattern of federal

firearms legislation.49

     The district court sustained section 922(q) on the basis that

the "'business' of elementary, middle and high schools . . .

affects interstate commerce."             However, as noted, there is no

finding, legislative history, or evidence to support section 922(q)

on this basis.           The management of education, of course, has

traditionally been a state charge, as Congress has expressly


49
     Thus, we are not faced with a situation such as that
addressed by Justice Powell in his concurrence in Fullilove v.
Klutznick, 100 S. Ct. 2758 (1980). See id. at 2787 (Powell, J.,
concurring) ("After Congress has legislated repeatedly in an area
of national concern, its Members gain experience that may reduce
the need for fresh hearings or prolonged debate when Congress
again considers action in that area.").
     See also City of Richmond v. J.A. Croson Co., 109 S. Ct. 706
(1989) (plurality opinion), in which the Court held
unconstitutional Richmond's plan requiring thirty percent of
public subcontracting work to be given to minority-owned
business, in part because of the city's failure adequately to
supports its "finding" that past discrimination necessitated
race-conscious remedial action. Specifically, the Court rejected
the city's reliance upon findings made by Congress (and used by
the Court to sustain a similar federal racial set-aside in
Fullilove) that there had been nationwide discrimination against
blacks in the construction industry, saying that "[t]he probative
value of these findings for demonstrating the existence of
discrimination in Richmond is extremely limited." Id. at 727.
Further, the Court saw "absolutely no evidence of past
discrimination against Spanish-speaking, Oriental, Indian,
Eskimo, or Aleut persons in any aspect of the Richmond
construction industry." Id. at 728 (original emphasis).

                                         51
recognized.   See 20 U.S.C. § 3401(4) ("The Congress finds that . .

. in our Federal system, the primary public responsibility for

education is reserved respectively to the States and the local

school systems and other instrumentalities of the States.").50       We

are unwilling to ourselves simply assume that the concededly

intrastate conduct of mere possession by any person of any firearm

substantially   affects   interstate   commerce,   or   the   regulation

thereof, whenever it occurs, or even most of the time that it

occurs, within 1000 feet of the grounds of any school, whether or

not then in session.   If Congress can thus bar firearms possession


50
     We reject two related arguments by the government in this
connection. First it urges that section 922(q) "is not
fundamentally different from the 'schoolyard statute,' 21 U.S.C.
§ 860, which provides greater punishment for drug offenses
occurring within 1000 feet of a school." However, this statement
ignores the fundamental difference that all drug trafficking,
intrastate as well as interstate, has been held properly subject
to federal regulation on the basis of detailed Congressional
findings that such was necessary to regulate interstate
trafficking. See United States v. Lopez, 459 F.2d 949, 951-53
(5th Cir.), cert. denied sub nom. Llerena v. United States, 93
S. Ct. 130 (1972). Thus, section 860 is not a regulation of
schools but of drugs, and its jurisdictional foundation is the
now unchallenged federal authority over intrastate as well as
interstate narcotics trafficking. See cases cited in note 10,
supra.
     Second, the government urged the district court that "[t]he
federal government has provided thousands and thousands of
dollars in federal educational grant moneys to the San Antonio
Independent School District . . . . The federal government is
entitled to protect its investment in education . . . ." We
reject this contention. Although Congress may attach conditions
to the receipt of federal funds, it must do so unambiguously.
See South Dakota v. Dole, 107 S. Ct. 2793, 2796 (1987); Pennhurst
State School & Hospital v. Halderman, 101 S. Ct. 1531, 1540
(1981). We cannot view section 922(q) as a condition meant to
"protect the federal investment in schools," as the government
puts it, because Congress has in no way tied section 922(q) to
federal funding. Section 922(q), which expressly extends to
"private" and "parochial" as well as "public" schools, does not
even mention federal funding, and applies whether or not such
funding is received.

                                 52
because of such a nexus to the grounds of any public or private

school, and can do so without supportive findings or legislative

history, on the theory that education affects commerce, then it

could also similarly ban lead pencils, "sneakers," Game Boys, or

slide rules.

     The government seeks to rely on the rule that "[w]here the

class of activities is regulated and that class is within the reach

of the federal power, the courts have no power 'to excise, as

trivial, individual instances' of the class."    Perez, 91 S. Ct. at

1361 (quoting Maryland v. Wirtz, 88 S. Ct. 2017, 2022 (1968)).   This

theory has generally been applied to the regulation of a class of

activities the individual instances of which have an interactive

effect, usually because of market or competitive forces, on each

other and on interstate commerce.    A given local transaction in

credit, or use of wheat, because of national market forces, has an

effect on the cost of credit or price of wheat nationwide.      Some

such limiting principle must apply to the "class of activities"

rule, else the reach of the Commerce Clause would be unlimited, for

virtually all legislation is "class based" in some sense of the

term. We see no basis for assuming, particularly in the absence of

supporting Congressional findings or legislative history, that, for

example, ordinary citizen possession of a shotgun during July 900

feet from the grounds of an out-of-session private first grade in

rural Llano County, Texas, has any effect on education even in

relatively nearby Austin, much less in Houston or New Orleans. Nor

can we assume that elementary education in Houston substantially

affects elementary education in Atlanta.        As noted, any such

                                53
holding would open virtually all aspects of education, public and

private, elementary      and    other,    to   the   reach   of   the   Commerce

Clause.51

     We hold that section 922(q), in the full reach of its terms,

is invalid as beyond the power of Congress under the Commerce

Clause.52     Whether    with    adequate      Congressional      findings   or

legislative history, national legislation of similar scope could be

sustained, we leave for another day.             Here we merely hold that

Congress has not done what is necessary to locate section 922(q)

within the Commerce Clause.       And, we expressly do not resolve the

question    whether   section    922(q)    can   ever   be   constitutionally

applied.    Conceivably, a conviction under section 922(q) might be

sustained if the government alleged and proved that the offense had

a nexus to commerce.53    Here, in fact, the parties stipulated that


51
     The government also urges that we have sustained the
prohibition of all simple narcotics possession. See United
States v. Lopez, 461 F.2d 499 (5th Cir. 1972) (per curiam).
However, there we relied on our decision in the earlier,
different Lopez case, 459 F.2d 949, where we in turn relied on
Congressional findings that such was necessary to effectively
regulate the interstate trafficking in narcotics. The possession
proscription was a necessary means to regulate the interstate
commercial trafficking in narcotics. There is nothing analogous
in the present case. Section 922(q) is not related (either in
terms or by legislative findings or history) to the regulation of
interstate trafficking in firearms or to any scheme for such
purpose, and there has been no general outlawing of the
possession of ordinary firearms by ordinary citizens. Moreover,
firearms do not have the fungible and untraceable characteristics
of narcotics.
52
     No other basis for section 922(q) has been suggested.
53
     Cf. Heart of Atlanta, 85 S. Ct. at 360 ("We, therefore,
conclude that the action of the Congress in the adoption of the
Act as applied here to a motel which concededly serves interstate
travelers is within the power granted it by the Commerce Clause
of the Constitution.") (emphasis added). However, the "as

                                     54
a BATF agent was prepared to testify that Lopez's gun had been

manufactured outside of the State of Texas.          Lopez's conviction

must still be reversed, however, because his indictment did not

allege any connection to interstate commerce.        An indictment that

fails to allege a commerce nexus, where such a nexus is a necessary

element of the offense, is defective.            See Stirone v. United

States, 80 S. Ct. 270, 273 (1960) (Hobbs Act); United States v.

Hooker, 841 F.2d 1225, 1227-32 (4th Cir. 1988) (en banc) (RICO);

United States v. Moore, 185 F.2d 92, 94 (5th Cir. 1950) (FLSA).

This is true even though the language of section 922(q) contains no

such requirement.        See Russell v. United States, 82 S. Ct. 1038,

1047-48 (1962); 2 W. LaFave & J. Israel, Criminal Procedure § 19.2,

at 452 (1984).      Finally, because an indictment, unlike a bill of

information, cannot be amended, the failure to allege each element

is fatal.    Cf. United States v. Garrett, 984 F.2d 1402, 1415 (5th

Cir. 1993); United States v. Mize, 756 F.2d 353, 355-56 (5th Cir.

1985).

      For the reasons stated, the judgment of conviction is reversed

and   the   cause   is    remanded   with   directions   to   dismiss   the

indictment.54

                                                                  REVERSED




applied" issue has not been briefed or argued with respect to
section 922(q) and, as noted, we expressly do not resolve it.
54
     Because we reverse Lopez's conviction, we do not reach the
challenge he raises to his sentence.

                                     55